Citation Nr: 1211699	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for a lung disorder, claimed as bronchitis or chronic cough, to include as due to asbestos exposure or cold weather exposure.

3.  Entitlement to service connection for cervicalgia.

4.  Entitlement to service connection for degenerative changes to the lumbar spine.

5.  Entitlement to service connection for gall bladder surgery, claimed as secondary to a hernia disorder.  

6.  Entitlement to service connection for service connection for an enlarged liver, claimed as secondary to a hernia disorder.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of February 2007, December 2008, and October 2009  by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

The Veteran and his wife appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing has been associated with the claims folder.

This is the second time that this claim has come before the Board.  In December 2010, the Board reopened the Veteran's previously denied claims for entitlement to service connection for a hernia and for a lung disorder.  The Board then remanded the Veteran's claims in order that the Veteran could attend a Travel Board hearing.  The Board ordered additional development as well.  For reasons described in greater detail below, the Board finds that the directives of its previous remands have not been complied with, and that remand is in order.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Board has a duty to ensure compliance with its remand instructions).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the Veteran's claim in December 2010.  In that remand, the Board directed that the Veteran be provided with updated notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA), that the RO/AMC obtain the Veteran's records from the Social Security Administration, and to schedule the Veteran for a Travel Board hearing.  Though the Veteran was scheduled for such a hearing, the other two directives were not fulfilled.  These should be accomplished.  

Also, the Veteran seeks service connection for a lung disorder, a condition which he has alternatively claimed as bronchitis or a chronic cough.  A review of his service treatment records reveals that the Veteran was frequently treated for throat pain, respiratory infections, and problems with his tonsils during his active service.  A review of his post service VA treatment records shows that the Veteran has continued complaints of coughing and hoarseness.  A June 2005 VA outpatient note, for example, records that the Veteran has chronic hoarseness and a history of sinus problems and allergic rhinitis.  Given that the Veteran suffered from respiratory conditions during his active service and that he has suffered from other symptoms since that time, the Board believes it prudent to have him undergo a VA examination to determine the nature and etiology of any current respiratory condition from which the Veteran suffers.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide the Veteran with notification that satisfies the requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and 38 C.F.R. § 3.169(b) (2011) for all of his claims on appeal.  This notice should also inform the Veteran of how claims for service connection on a secondary basis are substantiated.  

2.  The RO/AMC should attempt to obtain any records surrounding the Veteran's application and award for Social Security Administration disability benefits, including copies of all of the medical records used in making that decision.  

3.  The RO/AMC should obtain and associate with the claims file the Veteran's VA treatment records dated from July 2009 and thereafter.

4.  After this development has been completed, the Veteran should undergo a VA examination before an examiner with the appropriate expertise to determine the nature and etiology of any current respiratory condition from which the Veteran may suffer.  The claims folder should be made available to the examiner prior to his examining the Veteran, and the examiner should note that he reviewed the claims file in his report.  All appropriate tests and studies should be conducted.

The examiner is then asked to state from what (if any) respiratory condition the Veteran currently suffers.  If the examiner finds that the Veteran currently suffers from some respiratory condition, then he is asked to state whether it is at least as likely as not (i.e. a 50 percent chance or greater) that this respiratory condition had its onset during the Veteran's active service or is otherwise related to the numerous complaints of respiratory conditions from which the Veteran suffered during his active service.  The examiner should also comment on whether the Veteran's respiratory condition is related to either in-service cold weather exposure or in-service exposure to asbestos.  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to render a determination as to the etiology, he/she should so state and indicate the reasons.

5.  The RO/AMC should then readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


